

115 S1965 RS: Allowing Alaska to Improve Vital Opportunities in the Rural Economy Act
U.S. Senate
2017-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 718115th CONGRESS2d SessionS. 1965[Report No. 115–415]IN THE SENATE OF THE UNITED STATESOctober 17, 2017Mr. Sullivan (for himself and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationDecember 5, 2018Reported by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Marine Mammal Protection Act of 1972 to protect the cultural practices and livelihoods
			 of producers of Alaska Native handicrafts and traditional mammoth ivory
			 products, and for other purposes.
	
 1.Short titleThis Act may be cited as the Allowing Alaska to Improve Vital Opportunities in the Rural Economy Act or the Allowing Alaska IVORY Act.
 2.Alaska Native HandicraftsSection 101(b) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1371(b)) is amended—
 (1)by striking paragraph (1) and all that follows through is done in the first sentence of paragraph (2) and inserting the following:  (A)(i)is for subsistence purposes; or
 (ii)is done; (2)by redesignating paragraph (3) as subparagraph (B), and indenting appropriately;
 (3)in the matter preceding subparagraph (A)(i) (as redesignated by paragraph (1)), by striking (b) Except as and inserting the following:  (b)Application to certain Alaska Natives (1)DefinitionsIn this subsection:
 (A)Authentic native article of handicrafts and clothingThe term authentic native article of handicrafts and clothing means an item composed wholly or in some significant respect of natural materials that is produced, decorated, or fashioned in the exercise of traditional native handicrafts without the use of a pantograph, multiple carvers, or any other mass copying device.
 (B)Traditional native handicraftsThe term traditional native handicrafts includes weaving, carving, stitching, sewing, lacing, beading, drawing, and painting. (2)ApplicationExcept as;
 (4)in subparagraph (A)(ii) of paragraph (2) (as redesignated by paragraph (1)), by striking and clothing: and all that follows through painting and inserting and clothing; (5)in the flush text following subparagraph (B) of paragraph (2) (as redesignated by paragraph (2)), by striking Notwithstanding the preceding provisions of this subsection, when and inserting the following:
				
 (3)LimitationsNotwithstanding paragraph (2), if; and(6)by adding at the end the following:
				
					(4)Special Rules
 (A)Interstate CommerceOnly authentic native articles of handicrafts and clothing may be sold in interstate commerce. (B)Edible portions of marine mammalsAny edible portion of a marine mammal may be sold in a native village or town in Alaska or for native consumption.
						(5)Prohibitions
 (A)Walrus ivory or whale boneNo State shall prohibit the importation, sale, offer for sale, transfer, trade, barter, possession or possession with the intent to sell, transfer, trade, or barter of walrus ivory or whale bone produced under this title by an Indian, Aleut, or Eskimo as an authentic native article of handicrafts and clothing.
 (B) Mammoth ivoryNo State shall prohibit the importation, sale, offer for sale, transfer, trade, possession or possession with the intent to sell, transfer, trade, or barter of mammoth ivory or a mammoth ivory product..
	
 1.Short titleThis Act may be cited as the Allowing Alaska to Improve Vital Opportunities in the Rural Economy Act or the Allowing Alaska IVORY Act. 2.Alaska Native HandicraftsSection 101(b) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1371(b)) is amended—
 (1)by striking paragraph (1) and all that follows through is done in the first sentence of paragraph (2) and inserting the following:  (A)(i)is for subsistence purposes; or
 (ii)is done; (2)by redesignating paragraph (3) as subparagraph (B), and indenting appropriately;
 (3)in the matter preceding subparagraph (A)(i) (as redesignated by paragraph (1)), by striking (b) Exemptions for Alaskan natives.—Except as and inserting the following:  (b)Application to certain alaska natives (1)DefinitionsIn this subsection:
 (A)Authentic native article of handicrafts and clothingThe term authentic native article of handicrafts and clothing means an item composed wholly or in some significant respect of natural materials that is produced, decorated, or fashioned in the exercise of traditional native handicrafts without the use of a pantograph, multiple carvers, or any other mass copying device.
 (B)Traditional native handicraftsThe term traditional native handicrafts includes weaving, carving, stitching, sewing, lacing, beading, drawing, and painting. (2)ApplicationExcept as;
 (4)in subparagraph (A)(ii) of paragraph (2) (as redesignated by paragraph (1)), by striking and clothing: and all that follows through painting and inserting and clothing; (5)in the flush text following subparagraph (B) of paragraph (2) (as redesignated by paragraph (2)), by striking Notwithstanding the preceding provisions of this subsection, when and inserting the following:
				
 (3)LimitationsNotwithstanding paragraph (2), if; and (6)by adding at the end the following:
				
					(4)Special rules
 (A)Interstate commerceOnly authentic native articles of handicrafts and clothing may be sold in interstate commerce. (B)Edible portions of marine mammalsAny edible portion of a marine mammal may be sold in a native village or town in Alaska or for native consumption.
 (5)ProhibitionsNo State or political subdivision thereof shall prohibit the importation, sale, offer for sale, transfer, trade, barter, possession or possession with the intent to sell, transfer, trade, or barter of mammoth, mastodon, or walrus ivory, marine mammal bones, teeth, or baleen produced under this title by an Indian, Aleut, or Eskimo as an authentic native article of handicrafts and clothing..December 5, 2018Reported with an amendment